DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts do not teach “A timing controller for controlling emission of an emission element for recognizing touch coordinates, the timing controller comprising: a coordinate data generation circuit configured to generate X coordinate emission data for acquiring X coordinates and Y coordinate emission data for acquiring Y coordinates of touch coordinates; a selection circuit configured to time-divide 1 frame duration, to output the X coordinate emission data to a display driving circuit during an X coordinate field, and to output the Y coordinate emission data to the display driving circuit during a Y coordinate field; and a control data generation circuit configured to output control data for allowing each pixel to emit light in units of data line groups including i (i being a natural number equal to or greater than 2) data lines using the X coordinate emission data during the X coordinate field and for allowing each pixel to emit light in units of gate line groups including j (j being a natural number equal to or greater than 2) gate lines using the Y coordinate emission data during the Y coordinate field, to the display driving circuit, wherein the control data generation circuit is configured to allow pixels connected to two or more gate lines included in each gate line group to simultaneously emit light in units of the gate line groups during the Y coordinate field.”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts Lee et al. (US Patent 10,664,677 B2) is cited to teach a figures 9 and 10 embodiments which shows a touch coordinate system with X and Y coordinate offset systems (see Fig. 10-11, Col. 16-17).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        December 16, 2021.
   20140331791